DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Bruce E. Black (41,622) on 01/03/2022.

The application has been amended as follows: 
In the claims:

1. (Currently Amended) A cradle for a mobile device, the cradle comprising:
a base defining a flat surface configured for receiving a back surface of the mobile device;
sidewalls extending from the base and defining, in combination with the base, a cavity for receiving the mobile device;
at least one contact extending out of the flat surface of the base; 
at least one biasing tab, each of the at least one biasing tab comprising a first portion and a second portion coupled to the first portion, wherein the first portion is biased to extend out of the flat surface of the base and arranged to engage the mobile device during loading of the mobile device prior to engagement of the at least one contact by the mobile device to protect the at least one contact during the loading of the mobile device and the second portion is coupled to the base so that, as the mobile device is loaded into the cradle and engages the first portion, the first portion moves relative to the second portion; and wherein, in the absence of a mobile device in the cradle, the first portion of each of the at least one biasing tab is sloped away from the flat surface toward a first end of the base.

the first end of the base than a second end of the base, wherein the first end is opposite the second end.
Claim 6 has been cancelled.
(End of Amendment)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see page 8 in Applicant’s Remarks dated 12/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-5 and 8-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
01/03/2022




/ANKUR JAIN/Primary Examiner, Art Unit 2649